Title: To Benjamin Franklin from ——— de Courcelle, 5 January 1779
From: Courcelle, —— de
To: Franklin, Benjamin


a paris ce 5 janvier 1779
Sans avoire lhonner detre connue de vous Monsieur, premetté que je vous fasse mes remerciments, d’un service que vous maves rendus aux sollicitations de Mr. Levellard votre ami, et le mien, dans la personne du jeunne Briffaut qui a eté tres bien recus a Boston dou il ma ecrit ainsi qu’a sa famille, qui vous prie Monsieur de vouloire bien lui faire passer cette lettre et de lui continue vos bonté, lors que Mr Leveillard sera deretour, je le prirée de me procurer lhonner de vous faire mes remercimens de vives voix, en attendant je vous prie de me crois avec toute la reconnoissance possible Monsieur Votre tres humble et tres obeissante servante
De Courcelle NÉE Kopbell
 
Notation: De Coucelle nee Kopbel Paris ce 5. jr. 1779.
